ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Kellogg Brown & Root Services, Inc.           )      ASBCA Nos. 57530, 58161
                                              )
Under Contract No. DAAA09-02-D-0007           )

APPEARANCES FOR THE APPELLANT:                       E. Sanderson Hoe, Esq.
                                                     Herbert L. Fenster, Esq.
                                                     Raymond B. Biagini, Esq.
                                                     Alejandro L. Sarria, Esq.
                                                      Covington & Burling LLP
                                                      Washington DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol Matsunaga, Esq.
                                                      Senior Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                                     Russell B. Kinner, Esq.
                                                     Patrick M. Klein, Esq.
                                                     David W. Tyler, Esq.
                                                      Trial Attorneys
                                                      U.S. Department of Justice
                                                      Washington, DC

  OPINION BY ADMINISTRATIVE JUDGE MELNICK ON APPELLANT'S
MOTION FOR RECONSIDERATION AND REQUEST FOR REFERRAL TO THE
                  SENIOR DECIDING GROUP

      Kellogg Brown & Root Services, Inc. (KBR), seeks referral of these appeals to
the Board's Senior Deciding Group, and seeks reconsideration of the Board's
November 19, 2018 decision denying the appeals.*

*   The Professional Services Council and the National Defense Industrial Association
         filed a supporting brief as amici curiae. KBR was also supported by a letter
         from the International Stability Operations Association. KBR also seeks oral
         argument upon its motion for reconsideration, which is denied.
       Requests that an appeal be referred to the Board's Senior Deciding Group are
addressed in the Board's Rules and Charter. ASBCA Rules, Preface,§ II(c); ASBCA
Charter, 84 Fed. Reg. 4360-0L 4361 (Feb. 15, 2019) (to be codified at 48 C.F.R .. ch.
2, appx. A, pt. 1. i13). The Chairman has considered KBR's request pursuant to those
provisions and denies it.

       Motions for reconsideration do not grant "an opportunity to reargue issues that
were previously raised and decided." John C. Grimberg Co., ASBCA Nos. 58791,
59717, 19-1BCAi137,227 at 181,211 (citing Precision Standard, Inc., ASBCA
No. 58135, 16-1BCAi136,504 at 177,860). Nor do they allow a "second bite at the
apple" or an "opportunity to advance arguments that properly should have been
presented in an earlier proceeding." Id. (quoting Dixon v. Shinseki, 741 F.3d 1367, 1378
(Fed. Cir. 2014)). Motions for reconsideration are granted "ifwe have made a genuine
oversight that affects the outcome of the appeal." Id. (quoting Relyant, LLC, ASBCA
No. 59809, 18-1BCAi137,146 at 180,841). KBR's motion reargues some points
already considered by the Board, raises new arguments it could have previously
advanced but did not, and substitutes prior contentions with new ones that it now
prefers. But mostly, it does not persuade us that we have made an oversight that affects
the outcome of the appeal

                                   CONCLUSION

      KBR's motion for reconsideration is denied.

      Dated: May 1, 2019

                                              2Lt{~
                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur




RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


                                          2

                                                                                           I
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57530, 58161, Appeals of
Kellogg Brown & Root Services, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          3